Citation Nr: 0433374	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as flat feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from November 1985 to April 
1986 and from November 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision which 
denied service connection for bilateral pes planus, claimed 
as flat feet.  The veteran provided testimony at a personal 
hearing at the RO in July 1999.  In October 2000, he 
testified at a Travel Board hearing at the RO.  In February 
2001, the Board remanded this claim to the RO for further 
development.  

In an April 2003 decision, the Board denied the claim.  The 
veteran then appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision; such motion was granted by a November 2003 Court 
order.  

The stated purpose of the joint motion and Court order is for 
the Board to address compliance with legal provisions on the 
VA's duty to notify the claimant with regard to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the claimant.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  In light of the joint motion 
and Court order, the Board is returning the case to the RO to 
assure VA compliance with the notice provisions of the law.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim for service connection for pes 
planus, claimed as flat feet, including 
what portion he is to provide and what 
portion the VA is to provide.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for pes planus, 
claimed as flat feet.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




